           Case 2:19-cv-02499-JAM-KJN Document 1 Filed 12/14/19 Page 1 of 10


 1   DANIEL MALAKAUSKAS, Cal. Bar No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Cynthia Hopson

 7
                                 UNITED STATES DISTRICT COURT
 8
 9                              EASTERN DISTRICT OF CALIFORNIA

10                                      SACRAMENTO DIVISION
11
12    CYNTHIA HOPSON,                                   Case No.:
13                        Plaintiff,                    COMPLAINT BY CYNTHIA HOPSON
14                                                      AGAINST VIAGGIO, INC., et al., FOR
      v.                                                DAMAGES AND INJUNCTIVE RELIEF
15                                                      RESULTING FROM VIOLATIONS OF 1)
                                                        TITLE III OF THE AMERICANS WITH
16                                                      DISABILITIES ACT OF 1990; 2) THE UNRUH
17    VIAGGIO, INC., as an entity and doing             CIVIL RIGHTS ACT; and 3) THE
      business as “Viaggio Estate & Winery”,            CALIFORNIA DISABLED PERSONS ACT.
18    LARRY M. LAWRENCE, as an individual
      and as trustee of the “Larry M. Lawrence and      [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
19    Teri G. Lawrence 2004 Revocable Trust”,           52, 54, 54.1, 54.2 and 54.3.]
20    TERI G. LAWRENCE, as an individual and
      as trustee of the “Larry M. Lawrence and Teri
21    G. Lawrence 2004 Revocable Trust”, and
      DOES 1-50, Inclusive,
22
23                        Defendants.

24
25          Comes now the Plaintiff, CYNTHIA HOPSON, (hereafter, “Ms. Hopson” or “Plaintiff”)
26
     through her Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las
27
28


              COMPLAINT BY HOPSON AGAINST VIAGGIO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                     -1-
           Case 2:19-cv-02499-JAM-KJN Document 1 Filed 12/14/19 Page 2 of 10


 1   Vegas, NV 89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied
 2
     her civil rights, hereby respectfully alleges, avers, and complains as follows:
 3
 4               THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL
 5
            1.     Mrs. Hopson is a Special Education teacher who was disabled by her medical conditions:
 6
     1) Degenerative Scoliosis; 2) Spinal Stenosis; 3) Osteoarthritis; 4) Osteoporosis; 5) Tendinopathy; and
 7
 8   6) Degenerative Facets. Due to Mrs. Hopson’s multiple disabilities and medical conditions the once

 9   active and energetic Mrs. Hopson is confined to using a mobility scooter or other wheel devices to
10   arduously complete day to day activities which were once effortless.
11
            2.     In August 2019, Ms. Hopson was denied the full and equal access to a public
12
     accommodation located at 100 East Taddei Road, Acampo, CA 95220.
13
14          3.     Ms. Hopson now asks that this Court stand up for her rights under the Americans with

15   Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled Persons
16   Act (“CDPA”).
17
18     THE UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA,
19     SACRAMENTO DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                           PLAINTIFF TO SEEK JUSTICE
20
            4.     The United States District Court has original federal question jurisdiction over this action
21
22   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with

23   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
24   claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
25
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
26
     1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state
27
28   law claims also arose from the same nucleus of operative facts or transactions.



              COMPLAINT BY HOPSON AGAINST VIAGGIO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -2-
           Case 2:19-cv-02499-JAM-KJN Document 1 Filed 12/14/19 Page 3 of 10


 1            5.    Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
 2
     arose in the Eastern District, specifically at the real property located at 100 East Taddei Road, Acampo,
 3
     CA 95220.
 4
              6.    The Sacramento Division of the Eastern District of California, is the proper division
 5
 6   because all claims herein arose at the real property located at 100 East Taddei Road, Acampo, CA

 7   95220.
 8
 9                              THE VICTIM AND THOSE RESPONSIBLE
10            7.    Ms. Hopson was disabled by her medical conditions: 1) Degenerative Scoliosis; 2)
11
     Spinal Stenosis; 3) Osteoarthritis; 4) Osteoporosis; 5) Tendinopathy; and 6) Degenerative Facets. Due
12
     to Mrs. Hopson’s multiple disabilities and medical conditions the once active and energetic Mrs.
13
14   Hopson is confined to using a mobility scooter or other wheeled devices to arduously complete day to

15   day activities which were once effortless.   Ms. Hopson is therefore a “person with a disability” and a
16   “physically disabled person” and has a “disability” or “medical condition” pursuant to the rules and
17
     regulations of the ADA, specifically 42 U.S.C § 12102 and Cal. Civ. Code §§ 51 and 54.
18
              8.    Defendants, VIAGGIO, INC., and Does 1-50 (hereafter, collectively or individually,
19
20   “Tenant”), operate as a business establishment, hold themselves out to the public doing business as

21   “Viaggio Estate & Winery” at 100 East Taddei Road, Acampo, CA 95220, and have substantial control
22   over the interior and exterior of the building, the parking lot, and all spaces adjacent to such building.
23
              9.    Defendants, LARRY M. LAWRENCE, TERI G. LAWRENCE, and Does 1-50
24
     (hereafter, collectively or individually, “Landlord”), in their commercial real estate investment, owner,
25
26   or landlord capacity), own, operate, manage, and have substantial control over the real property,

27   including the interior and exterior of the building, parking lot and all spaces adjacent to the building
28   located at 100 East Taddei Road, Acampo, CA 95220.


               COMPLAINT BY HOPSON AGAINST VIAGGIO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -3-
           Case 2:19-cv-02499-JAM-KJN Document 1 Filed 12/14/19 Page 4 of 10


 1          10.     Defendants, Does 26-50, are individuals, businesses, organizations, or entities which
 2
     entered into a contract with Defendants, Tenant, Landlord, and/or Does 1-50, as property managers or
 3
     franchisees for the real property and adjacent parking lot, and as such have substantial control over the
 4
     real property located at 100 East Taddei Road, Acampo, CA 95220.
 5
 6          11.     The true names and capacities of the Defendants named herein as Does 1-50, inclusive,

 7   whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who
 8
     therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
 9
     complaint to allege their true names and capacities at such times as they are ascertained.
10
            12.     Plaintiff is informed and believes and thereon alleges that each of the Defendants,
11
12   including Does 1-50, caused and are responsible for the below described unlawful conduct and

13   resulting injuries by, among other things, personally participating in the unlawful conduct or acting
14
     jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
15
     policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the
16
     unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
17
18   access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or

19   entities under their direction and control.
20
21                     MS. HOPSON WAS DENIED EQUAL ACCESS TO A
               PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
22
23          13.     Mrs. Hopson is disabled by her medical conditions: 1) Degenerative Scoliosis; 2) Spinal

24   Stenosis; 3) Osteoarthritis; 4) Osteoporosis; 5) Tendinopathy; and 6) Degenerative Facets. Mrs.
25   Hopson is therefore a “person with a disability” and a “disabled person” and has a “disability” or
26
     “medical condition” pursuant to federal law, rules and regulations, specifically 42 U.S.C § 12102, and
27
     28 C.F.R. § 36.104.
28


              COMPLAINT BY HOPSON AGAINST VIAGGIO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -4-
           Case 2:19-cv-02499-JAM-KJN Document 1 Filed 12/14/19 Page 5 of 10


 1           14.    In August 2019, Ms. Hopson desired to go to and use the services, and/or buy products
 2
     at the “Viaggio Estate & Winery” located at 100 East Taddei Road, Acampo, CA 95220.
 3
             15.    While in the parking lot adjacent to, surrounding, or while inside the business “Viaggio
 4
     Estate & Winery,” Ms. Hopson personally encountered barriers that interfered with her ability, to use
 5
 6   and enjoy the goods, services, privileges and accommodations offered by the facility.

 7           16.    Specifically, and personally, Ms. Hopson experienced difficulty while going to the
 8
     business known as “Viaggio Estate & Winery.” Ms. Hopson had a difficult time when visiting the
 9
     establishment as there were not enough accessible parking stalls. This forced Ms. Hopson to have to
10
     park in an inaccessible parking stall, which made it difficult to travel across the gravel parking stall and
11
12   lot with her wheel mobility device. In addition, the outside area failed to have enough accessible

13   seating making it difficult for Ms. Hopson to find an area to enjoy her food items. Furthermore, the
14
     property failed to have an accessible route among its public elements making many areas open to the
15
     public inaccessible, including having bathroom doors that were too heavy and a service counter that
16
     was too high. All of these barriers caused Ms. Hopson more difficulty to access the services provided
17
18   by the establishment.

19           17.    Despite Ms. Hopson’ wish to patronize the business in the future, the above-mentioned
20
     barriers constitute deterrents to access to the business, rendering the business’ goods, services,
21
     facilities, privileges, advantages, and accommodations unavailable to physically disabled patrons such
22
     as herself.
23
24           18.    Ms. Hopson alleges, on information and belief, that Defendants knew that such barriers

25   existed and that Defendants’ failure to remove the barriers was intentional as the particular barriers
26
     mentioned above were intuitive and obvious. Additionally, Defendants exercised control and dominion
27
     over the condition of the real property and building and had the financial resources to remove such
28


              COMPLAINT BY HOPSON AGAINST VIAGGIO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -5-
           Case 2:19-cv-02499-JAM-KJN Document 1 Filed 12/14/19 Page 6 of 10


 1   barriers. Furthermore, Ms. Hopson alleges, on information and belief, that such modifications were
 2
     readily achievable as removal of the above barriers could have been achieved without much difficulty
 3
     or expense.
 4
             19.    Ms. Hopson brings this lawsuit to encourage Defendants to ensure their property is
 5
 6   accessible to all.

 7
 8                                          FIRST CLAIM
                                  VIOLATION OF TITLE III OF THE ADA
 9                                       (As to all Defendants)
10           20.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
11
     allegation contained in all prior and subsequent paragraphs.
12
             21.    The parking lot and building at the real property known as 100 East Taddei Road,
13
14   Acampo, CA 95220 is owned, controlled, operated, leased, and managed by Defendants: Tenant,

15   Landlord, Does 1-50, or their agents. The business “Viaggio Estate & Winery,” including its parking
16   lot, is open to the general public and as such is a “public accommodation” under 42 U.S.C. § 12181
17
     and 28 C.F.R. § 36.104.
18
             22.    Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
19
20   accommodation known as “Viaggio Estate & Winery,” Defendants are prohibited from discriminating

21   against Plaintiff by denying her, on the basis of her disability, the full and equal enjoyment of the goods,
22   services, facilities, privileges, advantages, or accommodations offered by the facility.
23
             23.    In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §
24
     36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
25
26   and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,

27   and have proper policies, practices, and procedures to ensure that individuals with disabilities are
28   afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,


              COMPLAINT BY HOPSON AGAINST VIAGGIO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -6-
           Case 2:19-cv-02499-JAM-KJN Document 1 Filed 12/14/19 Page 7 of 10


 1   advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),
 2
     12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
 3
            24.      Plaintiff is disabled by her medical conditions: 1) Degenerative Scoliosis; 2) Spinal
 4
     Stenosis; 3) Osteoarthritis; 4) Osteoporosis; 5) Tendinopathy; and 6) Degenerative Facets. Plaintiff is
 5
 6   therefore a “person with a disability” and a “disabled person” and has a “disability” or “medical

 7   condition” pursuant to federal law, rules and regulations, specifically 42 U.S.C § 12102 and 28 C.F.R.
 8
     § 36.104. While at the interior, exterior, parking lot, or adjacent spaces, of the business known as
 9
     “Viaggio Estate & Winery,” Plaintiff personally encountered a number of barriers that interfered with
10
     her ability, to use and enjoy the goods, services, privileges and accommodations offered at the facility.
11
12          25.      Specifically, Defendants failed to ensure that such real property was equally accessible

13   to individuals with disabilities and medical conditions by having the following barriers at the real
14
     property:
15
16         a.        The alleged accessible parking spaces and access aisles’ slopes exceed two percent

17                   (2%) in violation of 1991 ADAAG 4.6.3, 2010 ADAS 502.4 Exception, 2013 CBC

18                   11B-502.4 Exception and 2016 CBC 11B-502.4 Exception;

19         b.        There is not enough accessible parking provided in violation of 1991 ADAAG 4.1.2

20                   (5)(a), 2010 ADAS 208.1, 2013 CBC 11B-208.1 and 2016 CBC 11B-208.1;
           c.        An accessible route connecting accessible buildings, accessible facilities, accessible
21
                     elements, and accessible spaces on the same site are not provided in violation of 1991
22
                     ADAAG 4.1.2 (2), 2010 ADAS 206.2.2, 2013 CBC 11B-206.2.2 and 2016 CBC 11B-
23
                     206.2.2;
24
           d.        The service counter exceeds thirty-four inches (34”) above the finished floor in
25
                     violation of 2010 ADAS 904.4.1, 2013 CBC 11B-904.4.1 and 2016 CBC 11B-904.4.1;
26
           e.        The clear floor space is not provided at the lavatory in violation of 1991 ADAAG
27
                     4.19.2, 2010 ADAS 606.2, 2013 CBC 11B-606.2 and 2016 CBC 11B-606.2;
28


                COMPLAINT BY HOPSON AGAINST VIAGGIO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -7-
           Case 2:19-cv-02499-JAM-KJN Document 1 Filed 12/14/19 Page 8 of 10


 1
            f.        The door leading to the restrooms requires more than five pounds (5 lbs.) of force to
 2
                      open in violation of 2013 CBC 11B-404.2.9 and 2016 CBC 11B-404.2.9;
 3
            g.        The side grab bar, in the restroom, is not provided in violation of 1991 ADAAG 4.16.4,
 4
                      2010 ADAS 604.5, 2013 CBC 11B-604.5 and 2016 CBC 11B-604.5;
 5
            h.        The rear grab bar, in the restroom, is not provided in violation of 1991 ADAAG 4.16.4,
 6
                      2010 ADAS 604.5, 2013 CBC 11B-604.5 and 2016 CBC 11B-604.5;
 7
            i.        There is not enough accessible seating in violation of 1991 ADAAG 4.32.2.
 8
 9           26.      As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of her
10   disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
11
     individuals in violation of 42 U.S.C. § 12181.
12
             27.      Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
13
14   of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the

15   public who are physically disabled from full and equal access to these public facilities. Specifically,
16   Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
17
     disabled persons are not discriminated against in receiving equal access to goods, services, and facilities
18
     as other more able-bodied persons.
19
20
                                           SECOND CLAIM
21                            VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
22                                       (As to all Defendants)

23           28.      Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every

24   allegation contained in all prior and subsequent paragraphs.
25
             29.      Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
26
     Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
27
     pursuant to California law.
28


                 COMPLAINT BY HOPSON AGAINST VIAGGIO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                        -8-
           Case 2:19-cv-02499-JAM-KJN Document 1 Filed 12/14/19 Page 9 of 10


 1          30.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
 2
     benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
 3
     to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.
 4
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
 5
 6   costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.

 7
 8                                       THIRD CLAIM
                            VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
 9                                     (As to all Defendants)
10          31.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
11
     allegation contained in all prior and subsequent paragraphs.
12
            32.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
13
14   Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive

15   relief pursuant to California law.
16          33.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
17
     benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
18
     to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.
19
20   Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,

21   costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
22
23                                                  PRAYER
24
     WHEREFORE, Plaintiff prays the following:
25
            1.     For injunctive relief directing Defendants to modify their facilities and policies as
26
27   required by law to comply with ADA regulations, including the ADAAG where required; institute

28   policy to enable Plaintiff to use goods and services offered to the non-disabled public; provide adequate


              COMPLAINT BY HOPSON AGAINST VIAGGIO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -9-
          Case 2:19-cv-02499-JAM-KJN Document 1 Filed 12/14/19 Page 10 of 10


 1   access to all citizens, including persons with disabilities; issue a permanent injunction directing
 2
     Defendants to maintain their facilities usable by Plaintiff and similarly situated person with disabilities
 3
     in compliance with federal regulations, and which provide full and equal access, as required by law;
 4
            2.     Retain jurisdiction over Defendants until such time as the Court is satisfied that
 5
 6   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public

 7   facilities as complained of herein no longer occur and will not recur;
 8
            3.     Award Plaintiff all appropriate damages, including, but not limited to, either statutory
 9
     damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
10
     Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of
11
12   Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not

13   both, and general damages in an amount within the jurisdiction of the Court, according to proof;
14
            4.     Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
15
     attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
16
     52 and 54.3; and
17
18          5.     Grant such other and further relief as this Court may deem just and proper.

19   Dated: December 14th, 2019
20
                                                                   /s/ Daniel Malakauskas
21                                                                 By: DANIEL MALAKAUSKAS
                                                                   Attorney for PLAINTIFF,
22                                                                 Cynthia Hopson
23
24
25
26
27
28


              COMPLAINT BY HOPSON AGAINST VIAGGIO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 10 -
